Citation Nr: 0430420	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  04-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied entitlement to a low 
back disorder and confirmed and continued a 10 percent 
evaluation for chondromalacia of the left knee.

The veteran presented testimony at a personal videoconference 
hearing in May 2004 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is contained in the 
claims file.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Evidence of record shows that the veteran indicated in April 
2004 that he had returned a completed authorization form to 
obtain the report of an MRI examination performed at a 
private hospital.  The RO replied that said form was not 
associated with his letter, and enclosed another 
authorization form for the veteran to complete and return.  
The claim was certified to the Board in April 2004.  At his 
personal videoconference hearing in May 2004, the veteran 
testified that he had undergone an MRI at a private hospital 
a few months earlier, and had submitted an authorization form 
for the RO to secure the MRI report.  A copy of the report of 
the MRI of the left knee was received at the RO in August 
2004 and forwarded to the Board, where it was received in 
October 2004.  The MRI report has not been reviewed by the 
agency of original jurisdiction, and waiver of AOJ review has 
not been received.  Accordingly, the claim is remanded for 
the AOJ to review the additional evidence. 

In addition, the MRI indicates that the veteran has a tear of 
the medial meniscus, but it is not clear whether that injury 
is related to the service-connected chondromalacia of the 
left knee.  Therefore a medical opinion is necessary prior to 
adjudication of this issue.

Furthermore, the veteran claims that a back disorder is 
secondary to his service-connected left knee disorder.  The 
evidence of record includes a statement from Dr. J.L., the 
veteran's treating physician, who wrote that the veteran had 
a long history of knee problems with surgery while in 
military service, which occasionally caused him to slip or 
fall, which aggravated his back.

Under pertinent regulations, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a non-service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In 
addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.  Dr. J.L.'s statement is vague, but 
indicates that a service-connected left knee disorder 
aggravates the veteran's back, which is, at present, a non-
service connected disorder.  In light of the Court's Allen 
precedent, the Board believes further development is 
warranted prior to consideration of the issue on appeal.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The RO should schedule the veteran for 
an orthopedic examination of the left knee 
and back.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder, to include a copy of this Remand 
and all additional records obtained, must 
be made available to the medical reviewer 
in order that he or she may review 
pertinent aspects of the veteran's service 
and medical history.

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that the obliquely oriented 
longitudinal tear of the posterior horn 
of the medial meniscus is related to the 
service-connected chondromalacia of the 
left knee, or whether such arelationship 
is unlikely (i.e., less than a 50-50 
probability).  The examiner should also 
provide current clinical findings related 
to the service-connected chondromalacia 
of the left knee.  If the examiner finds 
that the tear of the medial meniscus is 
less than likely related to the service-
connected chondromalacia of the left 
knee, he/she should specify the left knee 
pathology attributable to each left knee 
disorder, unless said left knee pathology 
cannot be so distinguished.

b.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
back disorder has been caused or 
aggravated by the veteran's service-
connected left knee disorder, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The degree of back 
pathology that would not be present but 
for the service-connected left knee 
disability and/or the degree of 
aggravation of the back disorder by the 
service-connected left knee disability 
should be identified, to the extent 
possible.  The examiner is requested to 
address the opinion expressed in Dr. 
J.L.'s undated written statement received 
in September 2003.  A rationale should be 
provided for all opinions expressed.

Note:  The term "as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the veteran's 
claim with consideration of the March 2004 
MRI of the left knee and any other 
additional evidence added to the record 
subsequent to the February 2004 statement 
of the case.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative, should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


